08/23/2022


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0207



                                 No. DA 22–0207


HELEN WEEMS AND JANE DOE,

             Plaintiffs and Appellees,
      v.
STATE OF MONTANA, by and through AUSTIN KNUDSEN, in his official
capacity as Attorney General; and TRAVIS R. AHNER, in his official capacity as
county Attorney for Flathead County,
             Defendants and Appellant.
                  PROPOSED ORDER GRANTING
           UNOPPOSED MOTION FOR EXTENSION OF TIME

      Upon consideration of Appellees’ motion for a 10-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellees are granted an extension of time

to and including September 16, 2022, within which to prepare, serve, and file their

response brief.




                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           August 23 2022